Citation Nr: 9919550	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-07 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
March 1970.

This appeal arises from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied an increased rating for 
the veteran's service connected internal derangement of the 
left knee, evaluated as 10 percent disabling.  This case was 
remanded by the Board of Veterans' Appeals (Board) in May 
1997 and October 1998.


FINDINGS OF FACT

1.  The veteran has asserted that the symptoms of his left 
knee disability are worse than currently evaluated by the RO; 
all relevant evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by the RO.

2.  The veteran's left knee disability is manifested by no 
more than slight knee instability.

3.  The veteran has x-ray evidence of arthritis of the left 
knee with limitation of flexion to 120 degrees and extension 
to 0 degrees.

 
CONCLUSIONS OF LAW

1.  The claim for an increased disability rating is well-
grounded, and the Department has satisfied the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability based on instability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).

3.  A separate 10 percent rating is warranted for service 
connected left knee disability based on limitation of motion 
under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
5003.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 
5260, 5261 (1998); VAOPGCPREC 23-97 and 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that the veteran was treated 
for symptoms related to internal derangement of the left knee 
in 1966 and 1967.

By a September 1974 rating decision, the RO granted service 
connection for internal derangement of the left knee, and 
assigned a 10 percent rating effective from July 1974.

In January 1995, the veteran filed a written statement 
seeking an increased rating for his service connected left 
knee disability.

In February 1995, private medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, that in February 1992, the veteran's left knee pain was 
better and the swelling was down.  In February 1993, it was 
noted that the veteran's left knee was swollen following a 
fall on his route while working as a mailman.  Three days 
later, the swelling was down again although the veteran still 
had pain on motion.  Later that month, the swelling had gone 
down further.  By early March 1993, the veteran had returned 
to work but he apparently still had swelling and pain.  It 
was noted that the veteran was unable to walk his route, but 
was able to sit and sort.  Later in March 1993, the knee was 
noted to be doing better.  

The veteran underwent a joints examination for VA purposes in 
August 1995.  Examination revealed that the veteran was six 
feet, five inches and weighed 250 lbs.  His gait was slow and 
deliberate as he walked favoring his left lower extremity.  
The circumference of his left knee measured 3/4 inch greater 
than the circumference of the right knee, which itself was 
unremarkable.  The left knee exhibited crepitus which could 
be heard and felt on forceful flexion and extension of the 
knee.  Deep knee bending could not be done more than 50 
percent by virtue of the left knee disability.  The left knee 
had slight lateral instability, but no anterior or posterior 
instability was noted.  The patella was centrally located and 
did not move laterally, as the leg was flexed and extended.  
The last 15 degrees of flexion of this knee could not be 
accomplished on passive motion.  

An X-ray of the left knee revealed degenerative changes 
including joint space narrowing and spurring, predominantly 
involving the medial compartment.  There was also marked 
irregularity and spurring involving the patellofemoral joint 
space.  On the frontal view, there was faint calcification 
with the medial joint space compartment consistent with 
chondrocalcinosis.  There was no evidence of fracture or 
dislocation and the visualized soft tissues were 
unremarkable.  

By an October 1995 rating decision, the RO denied an 
increased rating for internal derangement of the left knee. 

In his November 1995 notice of disagreement, the veteran 
asserted that he used Tylenol daily for pain, and that every 
two to four days, after walking his mail route, he had to use 
a heat pad and elevate his knee to reduce the swelling.  The 
veteran also reported instability.

In May 1997, the Board remanded the veteran's claim for 
additional development.

In September 1997, additional private medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, that in mid-February 1992, the veteran 
reported that his left knee was swollen for one day.  The 
veteran had apparently slipped a couple of times on his mail 
route the previous day.  The veteran continued to seek 
outpatient treatment for this knee pain and swelling through 
March 1992, treatment which has been summarized above. 

The veteran underwent another joint examination for VA 
purposes in November 1997.  It was noted that he had been 
experiencing increasing pain in his left knee over the prior 
two years.  The veteran was having a great deal of difficulty 
climbing stairs and if he tried to carry any object weighing 
more than ten pounds or so, he experienced extreme left knee 
pain.  Cold weather seemed to cause the knee pain to flare-
up.  The veteran stated that his balance was not all that 
good, particularly when he was tired.  He tired more easily 
because his knee seemed to be weaker.  He could not stoop or 
kneel.  The veteran would experience flare-ups of knee pain 
usually about twice a week.  The pain was also aggravated by 
weather change, walking upstairs, and mowing the lawn.  He 
was unable to dance with his wife, as his knee would swell 
considerably.  The veteran was able to drive reasonably well 
in his Bronco, but if he drove in a smaller car, he would be 
unable to ride more than 15 or 20 minutes.  Sleeping was not 
really a problem and he felt that he got good rest.  His 
current medications included Motrin and Tylenol.

Upon examination, the veteran ambulated with a limp on the 
left leg.  The left knee revealed moderate effusion.  He had 
pain along the medial and lateral borders of the patella.  
There was rather marked crepitus on motion to the knee.  He 
had fairly good medial, lateral, anterior, and posterior 
stability of the knee.  Positive McMurray sign could not be 
determined because of the degree of crepitus on the motion of 
the knee.

The veteran could flex to 120 degrees and fully extend to 0 
degrees.  The left thigh measured, 4 inches above the 
patella, 18 1/2 inches on the left and 20 inches on the right.  
At 8 inches above the patella, the veteran's thighs measured 
24 inches circumferentially bilaterally.  X-rays of the left 
knee revealed degenerative changes of the patellar surface 
and medial compartment.  The veteran was diagnosed as having 
degenerative joint disease of the left knee secondary to 
internal derangement, most likely osteochondritis dissecans.  
The examiner included the following text in his report:

Examination was conducted during a period 
of quiescent symptoms.  During flare-ups 
the physical findings of this examination 
could be significantly changed.  Actual 
quantifications of such changes would 
require examination of the veteran during 
one of the flare-ups.  His symptoms are 
compatible with the diagnosis and such 
symptoms will cause the veteran to expend 
extra energy in performing normal daily 
duties.  This will cause the veteran 
[sic] experience early fatigue, weakened 
movements, and loss of coordination.  

It was also noted that when asked about time lost from work 
related to his service connected disability, the veteran was 
unable to answer because he said he could not remember.  

In October 1998, the Board remanded the veteran's claim, in 
part, for additional medical records and so that the veteran 
could be scheduled for a new examination to be conducted when 
his left knee symptoms had flared-up.

In November 1998, the RO contacted the veteran by letter to 
his last known address and requested his assistance in 
obtaining additional treatment records.  The veteran was also 
advised to contact the RO during a period when his knee 
condition had flare-up so that an examination could be 
conducted.  The veteran did not respond to this letter.  

In a February 1999 supplemental statement of the case, the RO 
confirmed the 10 percent rating for internal derangement of 
the left knee.


II.  Analysis

A.  Well-grounded claim
 
The first inquiry must be whether the appellant has stated a 
well grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service-connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The appellant in the instant case has asserted 
that his left knee disability is worse than currently 
evaluated by the RO.  Therefore, the veteran has stated a 
well grounded claim  for increased rating.  The Board also 
finds that all evidence necessary for an equitable 
disposition of the veteran's claim has been obtained, and the 
VA has fulfilled its duty to assist.  38 U.S.C.A. § 5107(a) 
(West 1991).  
 
B.  Entitlement to an increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Although a rating specialist 
is directed to review the recorded history of a disability to 
make a more accurate evaluation, see 38 C.F.R. § 4.2 (1998), 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, regarding all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  

Regarding the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f)  pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knees are considered major joints.  38 
C.F.R. § 4.45 (1998). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that a service-
connected disability may be assigned separate disability 
ratings under more than one diagnostic code, as long as none 
of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  See Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994).  In a precedent opinion, the VA General 
Counsel held that separate ratings are available for 
disabilities manifested by instability of the joint (rated 
under Diagnostic Code 5257) and limitation of motion (rated 
under Diagnostic Codes 5260 and 5261).  See VAOPGCPREC 23-97. 

The appellant's service connected left knee disability is 
currently rated as 10 percent disabling under Diagnostic Code 
5257, which pertains to "other impairment" of the knee.  
Under Diagnostic Code 5257, the evaluation assigned is 
dependent upon the extent of subluxation or lateral 
instability.  A disability evaluation of 10 percent is 
warranted when there is "slight" recurrent subluxation or 
lateral instability, and an evaluation of 20 percent is 
assigned when the degree is "moderate."  A disability 
evaluation of 30 percent is assigned when the degree of 
recurrent subluxation or lateral instability is "severe." 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998). 

As detailed above, during the August 1995 examination, the 
veteran's left knee was noted to have slight lateral 
instability, and no anterior or posterior instability.  The 
November 1997 examination report indicated that the veteran 
had "fairly good" medial, lateral, anterior, and posterior 
stability.  While the veteran has subjectively complained (in 
his November 1995 notice of disagreement) of left knee 
instability, the medical evidence of record is negative for 
indications of recurrent subluxation or anything more than 
slight instability of the left knee.  In view of this, it is 
the Board's conclusion that the veteran's contentions 
notwithstanding, there is no competent medical evidence that 
he has what could be characterized as "moderate" recurrent 
subluxation or lateral instability.  Therefore, an increased 
rating under Diagnostic Code 5257 is not warranted.

Normal knee extension is to 0 degrees, while normal knee 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(1998).  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1998), which concerns limitation of flexion of the leg, a 
noncompensable evaluation is assigned when flexion is limited 
to 60 degrees, and a 10 percent rating is assigned when 
flexion is limited to 45 degrees.  When flexion is limited to 
30 degrees, a 20 percent rating is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1998) relates to evaluations for 
limitation of extension of the leg.  Under this code, a 
noncompensable evaluation is assigned when extension is 
limited to 5 degrees and a 10 percent is assigned when 
extension is limited to 10 degrees.  When extension is 
limited to 15 degrees, a 20 percent rating is assigned.  

While extension of the veteran's knee was not measured on the 
August 1995 examination report, it was noted that the last 15 
degrees of flexion could not be accomplished on passive 
motion.  During his November 1997 examination, however, the 
veteran could fully extend his leg to 0 degrees and flexion 
was to 120 degrees.  Clearly, the veteran does not satisfy 
the criteria for even a compensable rating under the 
provisions of either Diagnostic Codes 5260 or 5261.  

Despite the fact that the evidence fails to reflect that the 
criteria for a compensable evaluation is warranted under 
Diagnostic Code 5260 or 5261, or that a rating in excess of 
10 percent is warranted under the provisions of Diagnostic 
Code 5257, as indicated above, a claimant who is evaluated 
for instability of the knee and has  arthritis, as is the 
case here, may be assigned separate ratings under Diagnostic 
Code 5257 (for recurrent subluxation and instability) and 
Diagnostic Code 5003 (for arthritis).  See VAOPGCPREC 23-97 
and 9-98.  

In evaluating arthritis in these circumstances, the Board 
notes that, when it is established by X-ray findings, it will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes (as is the case here), a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  (The knee is considered a major joint for VA 
purposes.)  Since the veteran has x-ray evidence of arthritis 
of the left knee and some limitation of motion, albeit not 
compensable under diagnostic codes referable thereto, a 10 
percent rating and no greater is warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998). 

In reaching this decision, the Board has also considered 
other provisions which might provide for a more favorable 
decision in this case, including Diagnostic Code 5256, 
relating to ankylosis of the knees.  It is not shown, 
however, that the appellant has actual ankylosis, so a rating 
under that code is inappropriate.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, as they relate to pain and any resulting 
functional impairment due to pain.  The decision of the Court 
in DeLuca v. Brown, 8 Vet.App. 202 (1995), emphasized that 
the Board must consider whether a higher evaluation is in 
order based on a greater limitation of motion due to pain on 
use, including during flare-ups.  

In this regard, the Board acknowledges the VA examiner's 
comments in November 1997 that the physical findings relating 
to the veteran's left knee could be significantly changed 
during a period of flare-up (which was not the case at the 
time of the examination).  However, the examiner noted that 
actual quantification of those changes would require an 
examination at the time of flare-up.  In recognition of this, 
the RO has specifically advised the veteran to request an 
examination during a period of flare-up, so that an accurate 
assessment could be made.  As noted above, there is no 
evidence that the veteran has contacted the RO to facilitate 
this examination, despite the fact that he has reported that 
his knee flare-ups twice per week.  Therefore, the Board must 
evaluate the claim based on the evidence contained in the 
claims file.  

Outside of the VA examination reports, it appears that the 
veteran had a flare-up of left knee pain in early 1992, for 
which he sought outpatient treatment.  However, this was 
three years before the veteran even filed a claim for an 
increased rating.  There are no records reflecting any 
additional outpatient treatment for left knee pain, and the 
veteran has stated that he could not remember if he had lost 
any time from work due to his knee disability.  In addition, 
there is no evidence of any precise degree of additional 
range of motion loss of the knees due to pain, weakened 
movement, excess fatigability, or incoordination.  In view of 
this, the Board finds that the provisions of sections 4.40 
and 4.45 do not call for the assignment of a rating in excess 
of that for which the veteran's left knee disability has 
already been assigned. 


ORDER

Entitlement to a rating in excess of 10 percent based on the 
presence of instability of the left knee is denied. 

Entitlement to a separate 10 percent rating based on 
limitation of motion under the provisions of 38 C.F.R. Part 
4, Diagnostic Code 5003 is granted, subject to the applicable 
criteria pertaining to the grant of monetary benefits.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals



 

